Citation Nr: 0800015	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-02 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for a left foot 
disability as secondary to a service-connected back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/veteran




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for a left 
foot disability on both a direct basis and a secondary basis 
as due to the veteran's service-connected back disability.  
Because the veteran has withdrawn her claim of entitlement to 
service connection for a left foot disability as secondary to 
her back disability, as will be discussed further below, the 
Board has characterized her appeal as including each theory 
for which service connection may be granted as separate 
issues.

The issue of entitlement to service connection on a direct 
basis for a left foot disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The Board notes that the veteran had issues of entitlement to 
service connection for a right arm disability, a right knee 
disability and for a low back disability before the Board in 
January 2001.  Those issues were remanded for additional 
development of the medical record and were resolved favorably 
for the veteran.  As such, the only issues before the Board 
are as set forth on the title page of this decision.





FINDING OF FACT

There is currently no justiciable case or controversy for 
active consideration by the Board on the issue of entitlement 
to service connection for a left foot disability as secondary 
to a service-connected back disability.


CONCLUSION OF LAW

The veteran's appeal as to the issue of entitlement to 
service connection for a left foot disability as secondary to 
a service-connected back disability is dismissed as no 
justiciable case or controversy is before the Board at this 
time.  38 U.S.C.A. §§ 7102, 7104, 7105, 7107 (West 2002); 
38 C.F.R. §§ 19.4, 20.101, 20.200, 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its 
decisions, the Board is bound by applicable statutes, the 
regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn on the record at a hearing or in 
writing at any time before the Board promulgates a decision.  
See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204.

The veteran requested service connection for a left foot 
disability in October 2003.  In an April 2004 rating 
decision, the RO denied the benefit sought on both a direct 
and on a secondary basis and the veteran submitted a notice 
of disagreement; a statement of the case was issued, and the 
veteran perfected her appeal by submitting a VA Form 9, 
Appeal to Board of Veterans' Appeals, in January 2005.  Over 
the course of this appeal, the RO has continued the denial of 
benefits sought on both a direct and on a secondary basis.  
As such, the appeal was certified to the Board for 
consideration on both theories of entitlement.  

At the veteran's September 2006 hearing before the Board, she 
stated that she did not want to pursue her claim of 
entitlement to service connection for a left foot disability 
as secondary to her service-connected back disability.  The 
veteran and her representative specifically articulated the 
veteran's intent to pursue only her claim of entitlement to 
service connection for a left foot disability as directly 
related to her period of service.  See Transcript at p. 18.  
Thus, the veteran has withdrawn her substantive appeal with 
respect to the issue of entitlement to service connection on 
a secondary basis pursuant to 38 C.F.R. § 20.204(b).

Based upon the foregoing, the Board finds that the veteran no 
longer has an issue on appeal with respect to service 
connection for a left foot disability on a secondary basis 
because she withdrew her substantive appeal.  Accordingly, 
there is no justiciable case or controversy regarding such 
issue currently before the Board as contemplated by 38 
U.S.C.A. §§ 7102, 7104, 7107 and 38 C.F.R. § 19.4.  
Consequently, in the absence of any justiciable question, the 
appeal as to the issue of entitlement to service connection 
for a left foot disability as secondary to a service-
connected back disability must be dismissed.  





ORDER

The appeal as to the issue of entitlement to service 
connection for a left foot disability as secondary to a 
service-connected back disability is dismissed.  


REMAND

The veteran entered service in 1975 without any notation of 
having flat feet.  In 1979, however, she was determined to 
have pes planus.  Upon discharge examination in 1995, there 
was no finding of disability of the left foot, including pes 
planus.

The first evidence of pes planus subsequent to service is 
dated in 2000.  While being treated by a private orthopedist 
for knee pain from June to October 2000, significant pes 
planus was noted and the veteran was prescribed new orthotics 
in an effort to alleviate knee pain.  Around that same time, 
the veteran began treatment at a VA facility for left heel 
pain.  She was referred for physical therapy and it was noted 
upon initial evaluation in September 2000 that the veteran 
had experienced left foot pain since January 2000; bilateral 
severe pes planus was found upon examination.

Conservative treatment of left foot pain did not resolve the 
veteran's complaints and surgical intervention was 
recommended.  Magnetic resonance imaging (MRI) was performed 
in February 2001 and reveals the pre-surgical state of the 
foot.  The veteran was referred to a private podiatrist and 
underwent evaluation by him in October 2001.  At that time, 
the veteran related a history of medial ankle and plantar 
medial arch pain for "a couple of years."  The veteran was 
determined to have PT tendon dysfunction, bilateral foot pain 
and osteoarthrosis.  She underwent her first of six foot 
surgeries the following month and the post-operative 
diagnoses were posterior tibial tendonitis, metatarsal joint 
and subtalar joint pain, gastroc ankle equinus, and pes 
planus deformity.  The veteran continues to have complaints 
of left foot pain.

Given the evidence as outlined above, the Board finds that 
additional development of the medical record is required 
pursuant to 38 C.F.R. § 3.159(c)(4).  Specifically, the Board 
finds that the veteran is competent to state that she 
experienced foot pain during service that has continued since 
then and is the same type of pain that she complained of 
post-service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology).  Based on her testimony and the 
medical evidence showing the presence of pes planus during 
service and severe pes planus a few years after discharge 
from service, the Board finds that VA is required to provide 
the veteran with a medical examination and to request a 
medical opinion as to whether the current complaints are a 
continuation of the pes planus shown during service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination with the appropriate 
specialist to determine the nature and 
etiology of the veteran's left foot 
disability.  The claims folder should be 
made available and reviewed by the 
examiner.  The examiner should be 
requested to specifically comment on the 
treatment for pes planus during service, 
the lack of complaints of foot disability 
upon discharge examination in 1995, the 
September 2000 physical therapy 
evaluation report, and the February 2001 
MRI report showing the foot disability 
prior to any surgical intervention.  The 
examiner should render all appropriate 
diagnoses, specifically explaining any 
differences in tendon disability and pes 
planus, and for each left foot disability 
state whether it is at least as likely as 
not to have begun during service or as a 
consequence of service.  The examiner is 
specifically requested to state whether 
pes planus is a congenital disability 
and, if so, whether it increased in 
severity during service beyond the normal 
progression of the disability.  The 
examiner should perform any and all 
testing deemed necessary to appropriately 
evaluate the veteran's foot disability.  
Additionally, all opinions provided must 
be supported by complete rationale.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


